Citation Nr: 0507528	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-29 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cardiovascular disease, 
to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1964.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied service 
connection for hypertension.  

In reviewing the supplemental statement of the case issued in 
July 1999, it becomes clear that the RO's adjudication and 
development of this appeal includes both atherosclerotic 
heart disease and hypertension.  See also 38 C.F.R. 
§ 3.309(a) (2004) (cardiovascular disease includes 
hypertension).  Accordingly, the issue is as styled on the 
title page of this decision.

The Board also notes that the veteran appealed the remaining 
part of the RO's May 1997 decision that denied the veteran's 
claims for service connection for hearing loss and asthma.  
An RO decision granted service connection for both 
disabilities, as well as tinnitus, in a June 1999 decision.  
As there is no indication in the claims file that the veteran 
has expressed any disagreement with the ratings or effective 
dates assigned by the June 1999 rating action, there is no 
downstream element relating to that RO decision currently 
developed or certified on appeal.  See Grantham v. Brown, 114 
F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  There is no medical evidence of a cardiovascular disease, 
to include atherosclerotic heart disease and hypertension, 
during survive or for many years thereafter. 

3.  There is no medical evidence of a current diagnosis of 
hypertension, nor is there competent evidence of a nexus 
between atherosclerotic heart disease and any remote incident 
of or finding recorded during service.  


CONCLUSION OF LAW

Service connection for cardiovascular disease, to include 
atherosclerotic heart disease and hypertension, is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the May 1997 and June 1999 rating decisions; 
the July 1997 Statement of the Case; the July 1999, December 
2002, and October 2004 Supplemental Statements of the Case; 
and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for service connection for 
hypertension, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated March 2003, June 
2003, January 2004, and January 2005 informed him of the 
types of evidence that would substantiate his claim; that he 
could obtain and submit private evidence in support of his 
claim; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim for service connection for 
hypertension, and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in May 1997, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the May 1997 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for service 
connection for hypertension, and to respond to VA notices.  
Therefore, not withstanding Pelegrini II, to decide the 
appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by March 2003, June 2003, January 2004, and January 
2005 letters and asked him to identify all medical providers 
who treated him for hypertension.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that, with no competent evidence of abnormal 
findings in the service medical records, no current diagnosis 
of hypertension, and a cardiovascular disease, to include 
atherosclerotic heart disease, not shown until many years 
post-service and without any competent evidence suggesting a 
nexus between such and service, there is no duty to provide 
an examination or opinion.  Id.; see also Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003).]

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

The veteran testified at a March 1998 Decision Review Officer 
hearing that he didn't know he had hypertension until a 
captain told him, and then discharged him.  Apparently the 
captain did not want to release the veteran to go home.  He 
told the veteran to go to the hospital to have some tests 
performed.  The veteran was discharged in February 1964 and 
he was taking some kind of medication because he thought he 
was having heart problems.  The veteran does not know what 
the medication was.  

The service medical records show no elevated blood pressure 
readings or other findings relating to a cardiovascular 
disease, to include hypertension and atherosclerotic heart 
disease (ASHD).  The clinical evaluation of the veteran's 
heart and vascular system upon the separation examination was 
normal.  His blood pressure was measured at that time as 
120/80 (compared to 128/80 at his induction examination).  In 
conjunction with his separation examination, the veteran 
completed a report of medical history in which he indicated 
that he has never had high blood pressure.  He failed to 
mention any concerns regarding cardiovascular disease, to 
include hypertension.  

The veteran has submitted post service medical records from 
North Texas Health Care System (VA Medical Center Dallas, 
Bonham and Outpatient Clinic Fort Worth).  The medical 
records fail to contain any diagnosis of hypertension but 
there are references to a diagnosis of ASHD in the mid-1990s.  

The veteran underwent a VA examination in July 1998.  The 
examination was scheduled in regards to a separate claim for 
service connection for asthma.  However, the clinician noted 
that "There is also a question about hypertension and while 
he may or may not have had it in the past, I do not find it 
on this examination...he is not receiving any medication from 
his doctors for hypertension."  Blood pressures of 130/88, 
135/85, and 140/85 were noted.  The diagnoses included 
coronary artery disease and angina pectoris.  Medical history 
apparently obtained by record review included a diagnosis of 
ASHD in December 1995.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  

Service connection will be rebuttably presumed for certain 
chronic diseases, to include cardiovascular disease and 
hypertension, which are manifest to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board acknowledges the veteran's testimony that a captain 
told him that he had hypertension and that he was instructed 
to go to the hospital for some tests.  However, there is no 
medical evidence of hypertension during service, to include 
on his separation examination and a report of medical history 
that he completed himself.  The Board finds the service 
medical records, to include records associated with his 
service discharge examination to be more probative on this 
factual matter.  

There is medical evidence of a diagnosis of ASHD but such 
does not appear in the record until the mid-1990s or more 
than 30 years after service.  There is no medical evidence 
that suggests a nexus between ASHD and any remote incident of 
or findings recorded during service.  

In sum, there is no medical evidence of a cardiovascular 
disease, to include atherosclerotic heart disease and 
hypertension, during survive or for many years thereafter.  
There is no medical evidence of a current diagnosis of 
hypertension, nor is there competent evidence of a nexus 
between atherosclerotic heart disease and any remote incident 
of or finding recorded during service.  Accordingly, service 
connection for a cardiovascular disease, to include 
atherosclerotic heart disease and hypertension, is not 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

As the preponderance of the evidence is against the claim for 
service connection for a cardiovascular disease, to include 
ASHD and hypertension, the benefit of the doubt doctrine is 
not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a cardiovascular 
disease, to include ASHD and hypertension, is denied.




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


